ITEMID: 001-89079
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF CAGLAYAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Substantive aspect);Violation of Article 3 - Prohibition of torture (Procedural aspect)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 5. The applicant was born in 1961 and lives in Muğla.
6. The applicant is a member of the Haber-Sen, a trade union formed by public employees. He is also a member of the Confederation of Public Employees’ Trade Unions (Kamu Emekçileri Konfederasyonu – “KESK”).
7. On 29 October 1997 the applicant was arrested in Muğla and taken to the Anti-Terrorism Branch of the Muğla Security Directorate on charges of having insulted a police officer. He had allegedly attempted to resist arrest. During his detention in police custody, the applicant was allegedly beaten up, slapped and threatened with death by the police officers.
8. On the same day, the applicant was taken to the Emergency Service of Muğla State Hospital, where he was examined by a doctor. In his report, the doctor indicated the presence of hyperaemia on the applicant’s cheeks and another red mark measuring 10 cm x 10 cm on his back. The doctor concluded that the injuries in question (hyperaemia) would heal in three days and would not render the applicant unfit for work.
9. On 30 October 1997 the applicant was brought before the Muğla Public Prosecutor and the Muğla Magistrates’ Court respectively, where he complained that he had been beaten up and threatened with death during his detention in police custody. He was subsequently placed in pre-trial detention.
10. On 11 November 1997 the applicant underwent a new medical examination at Muğla State Hospital by a surgeon, who stated in her report that there were healing wounds and haematoma caused by a blunt object on the applicant’s shoulder blades.
11. On 12 November 1997 another doctor at the Muğla State Hospital examined the applicant and stated in his medical report that there was no sign of physical violence on his body.
12. On 25 November 1997 the applicant filed a complaint against the police officers who had allegedly ill-treated and insulted him.
13. According to a photo identification report dated 12 January 1998, the applicant was shown photos of forty-five police officers from the AntiTerrorism Branch of the Muğla Security Directorate and identified the six police officers who had ill-treated and threatened him.
14. Between 14 and 19 January 1998 senior police officers, who had been appointed as investigators, took statements from the six police officers who had allegedly ill-treated the applicant. The police officers all denied the applicant’s allegations of ill-treatment. They claimed that the applicant had made slanderous allegations in an attempt to waste their time and to demean the police force. The applicant also made statements to the senior police officers and claimed that he had been slapped, insulted and threatened with death by six police officers.
15. On 2 March 1998 the Muğla Chief Public Prosecutor delivered a decision of non-prosecution in respect of the applicant’s allegations that he had been insulted and threatened while in police custody. On the same day, the public prosecutor filed an indictment with the Muğla Criminal Court against six police officers, accusing them of ill-treatment under Article 245 of the Criminal Code.
16. On 10 March 1999, the Muğla Criminal Court decided to stay the proceedings against the accused police officers and transferred the case file to the Muğla Provincial Administrative Council to obtain authorisation to bring criminal proceedings against the officers pursuant to the provisions of the Law on the prosecution of civil servants.
17. On 10 February 2000 the Muğla Provincial Administrative Council decided not to authorise prosecution on the ground that there was insufficient evidence to indicate that the police officers had inflicted illtreatment on the applicant.
18. On 3 March 2000 the applicant appealed against the Muğla Provincial Administrative Council’s decision. He argued that the conclusion that there was no evidence proving ill-treatment was ill-founded and unjust in view of the medical reports, which clearly indicated that he had been beaten up during his detention in police custody.
19. Meanwhile, a disciplinary investigation was also conducted against the six police officers in question. However, on 2 May 2000, relying on the conclusion reached by the Provincial Administrative Council, the Police Disciplinary Board of the Muğla Governorship decided to terminate the investigation against the accused police officers.
20. On 21 December 2000 a law (Law no. 4616) on conditional release was enacted. This law provided for the suspension of proceedings or execution of sentences in respect of crimes committed before 23 April 1999 and for which the maximum penalty did not exceed ten years’ imprisonment.
21. On 10 February 2000 the Supreme Administrative Council decided to suspend the criminal proceedings against the accused police officers pursuant to Law no. 4616. The applicant appealed against this decision.
22. On 15 January 2002 the Supreme Administrative Court upheld the Supreme Administrative Council’s decision.
23. A description of the relevant domestic law at the material time can be found in Batı and Others v. Turkey (nos. 33097/96 and 57834/00, §§ 96100, 3 June 2004).
VIOLATED_ARTICLES: 3
